                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


                                                 )
RODNEY SMITH,                                    )
                                                 )
       Petitioner,                               )          No. 2:18-cv-02698-TLP-tmp
                                                 )
v.                                               )
                                                 )
GRADY PERRY,                                     )
                                                 )
       Respondent.                               )


        ORDER DENYING AS MOOT MOTION FOR STATE COURT RECORD


       Petitioner Rodney Smith moved for a certified copy of his cause of confinement to

consist of his arraignment, plea, sentence, transcript of oral testimony, negotiations, judgments,

court orders and copies of his indictments under 28 U.S.C. §§ 2247, 2249, and 2250. (ECF No.

5.) No response was filed, and the period for responding has expired.

       However, the Court ordered the Warden to respond to the petition and to include the

complete state-court record. (ECF No. 7 at PageID 27.) The Warden then filed his answer to the

petition and Respondent’s Index of State Court Records with documents in the state court record

filed as exhibits to the index. (See ECF Nos. 11 & 12.) The certificate of service on

Respondent’s Index of State Court Records indicates that “this document” was sent to Petitioner.

(ECF No. 11 at PageID 38.) It thus appears that Petitioner has now been provided with the index

filed in the habeas proceedings and complete state-court record (as exhibits to that index) in his

case. The Court therefore DENIES AS MOOT Petitioner’s Motion.1



1
  Petitioner may file a motion requesting specific and relevant documents not received as part of
the state-court record filed in February 2019.
SO ORDERED, this 6th day of May, 2019.

                                          s/Thomas L. Parker
                                         THOMAS L. PARKER
                                         UNITED STATES DISTRICT JUDGE




                                         2
